Citation Nr: 0805848	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-31 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected low back disability, currently evaluated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1967 to June 1969 and in the United States Navy 
from October 1971 to April 1995.  

Service connection was granted for chronic lumbosacral strain 
in a January 1998 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A 20 percent disability rating was assigned.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Cleveland RO which continued the veteran's service-connected 
low back disability at 20 percent disabling.  The veteran 
filed a notice of disagreement (NOD) with regard to the July 
2003 rating decision.  He requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claim and continued the veteran's disability rating at 20 
percent disabling in a July 2004 SOC.  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in August 2004.  

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at a videoconference hearing which 
was conducted in December 2007.  A transcript of that hearing 
is associated with the veteran's claims folder.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected lumbar spine disability is 
manifested by pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected lumbar spine disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.     § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected low back disability, currently rated 20 
percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was advised as to the 
evidentiary requirements of his increased rating claim in an 
August 2004 VCAA notice letter.  That letter specifically 
indicated that "to establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
August 2004 letter.  The veteran was advised in that letter 
that VA is responsible for obtaining relevant records from 
any Federal agency, including service records, records from 
the Social Security Administration and VA treatment
records.  With respect to private treatment records, the 
letters indicated VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  

The August 2004 VCAA letter further emphasized "you must 
give us enough information about these records so that we can 
request them from the person or agency that has them.  It's 
still your responsibility to support your claim with all 
appropriate evidence."  The veteran was also advised that VA 
would provide a medical examination if such was necessary to 
decide his claim; the most recent VA examination took place 
in November 2006.  

Finally, the Board notes that the VCAA letter requested of 
the veteran: "if there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  With 
respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claim.  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in the March 2006 notice letter.  

The veteran received Dingess notice in a March 2006 letter.  
The March 2006 notice letter detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  

With respect to effective date, the March 2006 notice letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule." 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination via the March 2006 letter.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   



Vasquez considerations

In January 2008, additional requirements for adequate VCAA 
notice were mandated for increased rating claims.  

For an increased-compensation claim, section § 5103(a) now 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the Board finds that any lack of notice did not 
affect the essential fairness of the adjudication because the 
veteran has demonstrated actual knowledge of what was 
required of him to substantiate his claim.  See Vazquez-
Flores, slip op. at 12 (U.S. Vet. App. January 30, 2008) 
("actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") [citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)];  

During the November 2006 VA examination, the veteran reported 
to the examiner evidence of the impact his disability has had 
on his employment.  In particular, the veteran described 
efforts to accommodate him at his place of employment.  In 
testimony provided at the December 2007 videoconference 
hearing, the veteran reported how his life has been impacted 
by his disability.  Therefore, any error as to VCAA notice 
has been cured by the veteran's demonstration of actual 
knowledge of what is required to substantiate his claim.    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained outpatient and private 
treatment reports of the veteran.  Additionally, the veteran 
was provided with VA examinations in July 1995, April 1997, 
May 2000, June 2000, May 2004 and November 2006.  The reports 
of these examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
veteran provided personal testimony during a videoconference 
hearing before the undersigned VLJ in December 2007.  
 
The Board will therefore proceed to a decision.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran was provided with the new regulatory criteria in the 
July 2004 SOC.  Therefore, there is no prejudice to the 
veteran in the Board adjudicating the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for the 
period from and after the effective date of the regulatory 
change.  The Board can apply only the former regulation to 
rate the disability for periods preceding the effective date 
of the regulatory change. However, the former rating criteria 
may be applied prospectively, beyond the effective date of 
the new regulation.  See VAOPGCPREC 3-2000.

(i.) The former schedular criteria

Diagnostic Code 5295, lumbosacral strain, provides a 40 
percent evaluation when severe, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned with muscle spasm on forward bending, loss of 
lateral spine motion, unilateral, in standing position.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5242 [degenerative arthritis of the 
spine].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 40 percent rating is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

Analysis

Assignment of diagnostic code

The veteran's service-connected lumbar spine disability is 
currently rated 20 percent disabling under the current 
General Rating Formula for Diseases and Injuries of the 
Spine.  It was formerly rated under the old Diagnostic Code 
5295 [lumbosacral strain].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.) The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected lumbar spine disability, the Board believes 
that rating the veteran under former Diagnostic Code 5295 
[lumbosacral strain] is appropriate in the instant case.  The 
veteran has suggested no other diagnostic code.  

The most recent diagnosis of record, made by the November 
2006 VA examiner, is "back strain and arthritis of the 
lumbar spine."  A finding of back strain is consistent with 
Diagnostic Code 5295.  Moreover, the November 2006 VA 
examination record demonstrates the veteran's lumbar spine 
symptomatology consists mainly of complaints of pain, which 
is accounted for in Diagnostic Code 5295.

There is also evidence of minimal arthritic changes of the 
lumbar spine.  See  reports of May 2004 and November 2006 VA 
examinations.  However, "narrowing or irregularity of joint 
space" is specifically considered in Diagnostic Code 5295.  
In any event, employment of Diagnostic Code 5003 
[degenerative arthritis] with further consideration of former 
Diagnostic Code 5292 [limitation of lumbar spine motion] 
would not be of benefit to the veteran, as it would result in 
a lower disability rating than the veteran currently has 
because there is no limitation of motion of the lumbar spine.  
Indeed, the November 2006 VA examination indicates that range 
of motion in the veteran's lumbar spine is normal.  

Therefore, the Board believes the most appropriate diagnostic 
code for rating the veteran under the former schedular 
criteria is Diagnostic Code 5295 [lumbosacral strain]. 

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2007).  
The veteran's service-connected lumbar spine disability is 
not consistent with intervertebral disc syndrome, so the 
current Formula for Rating Intervertebral Disc Syndrome, 
Diagnostic Code 5243, is not for application.

Thus, the veteran's service-connected low back disability 
will be rated using the General Rating Formula for Diseases 
and Injuries of the Spine.

Schedular rating

(i.) The former schedular criteria

As discussed in the law and regulations section above, under 
Diagnostic Code 5295, to warrant a 40 percent disability 
rating the evidence must show severe lumbar strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

In this case, the veteran does not evidence symptomatology 
warranting a 40 percent disability rating under Diagnostic 
Code 5295.  The veteran's spine has repeatedly been described 
by examiners as being essentially normal.  

Specifically, listing of the spine to the opposite side and a 
positive Goldwaithe's sign were not identified by any of the 
May 2000, June 2000, May 2004 or November 2006 VA examiners, 
nor has such been noted in any of the VA outpatient or 
private treatment records.

Nor is there evidence of marked forward bending in standing 
position.  Indeed, the veteran's gait was noted to be 
"normal" and it was observed that the veteran "appears 
comfortable when walking" during the June 2000 VA 
examination and that he was "able to walk without assistive 
devices" during the November 2006 VA examination.  There is 
no evidence of "abnormal mobility on forced motion."  There 
is no indication of "loss of lateral motion with 
osteoarthritic changes" in either the VA examination records 
or in any of the private or VA treatment reports.  

During the most recent VA examination, in November 2006, 
there was no objective evidence of painful motion, spasm, 
weakness or tenderness.

In short, the veteran's symptoms do not allow for an 
increased rating under former Diagnostic Code 5295.

(ii.) The current schedular criteria

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or of ankylosis of the thoracolumbar spine.  The 
measured range of forward flexion during the veteran's 
November 2006 VA examination was 90 degrees without pain, 
nowhere near the required 30 degrees or less.  Indeed, 
forward flexion of 90 degrees is considered to be normal.  
See 38 C.F.R. § 4.71a, Plate V (2007).  

The Board observes that ankylosis of the entire lumbar spine 
is not demonstrated in the medical evidence, and the veteran 
does not appear to contend that his back is ankylosed.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Accordingly, the veteran's 
service-connected low back disability does not warrant a 
higher rating under the General Rating Formula for Diseases 
and Injuries of the spine.

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.

The veteran has complained of low back pain.  However, there 
is no evidence that such symptomatology warrants the 
assignment of additional disability.  It is clear from the 
records of the May 2000, June 2000, May 2004 and November 
2006 VA examinations, that the veteran's pain was taken into 
consideration in measuring range of back motion.  Moreover, 
the November 2006 VA examiner specifically found no evidence 
of weakness or spasm associated with the veteran's service-
connected lumbar spine disability.

Thus, there is no basis on which to assign a higher level of 
disability based on 
38 C.F.R. §§ 4.40 and 4.45.  Although the Board has no reason 
to doubt the veteran's complains of low back pain, there is 
no objective evidence of functional loss associated 
therewith.  In essence, the veteran's back pain is the reason 
for the currently assigned 20 percent rating, since virtually 
none of the criteria for such rating are met under either the 
former or the current schedular criteria.

Hart considerations

In Hart v. Mansfield, No. 05-2424 U.S. Vet.App. Nov. 19, 
2007, the Court was presented with the question of whether it 
is appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

The veteran's claim for an increased disability rating was 
filed in May 1998.  In this case, therefore, the relevant 
time period is from May 1997 to the present.  At that time, 
however, the veteran had not yet been service connected for a 
low back condition.  Not until January 1998 was the veteran 
service connected for low back strain, 20 percent disabling, 
where it presently remains.  

The question to be answered by the Board, then, is whether 
any different rating should be assigned for any period from 
January 1998 to the present.

In essence, the evidence of record, to include a VA 
examination in April 1997 and outpatient and private 
treatment reports, indicates that the veteran's service-
connected low back condition was manifested by complaints of 
pain and evidence of minimal spasms.  Throughout the period, 
there were no clinical findings sufficient to justify the 
assignment of a higher rating.  Accordingly, stages ratings 
are not warranted.  

Extraschedular evaluation

The veteran or his representative have not indicated, or 
presented evidence to support the premise, that his service-
connected disability results in marked interference with 
employment or frequent periods of hospitalization so as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b) (2007).  The RO, however, has discussed the matter 
of an extraschedular rating.  The RO concluded that the 
veteran's disability does not warrant referral for such 
consideration.  The Board agrees.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance].

There is no evidence of any hospitalizations because of the 
veteran's service-connected low back disorder.  

During the most recent VA examination, November 2006, the 
veteran indicated that he is currently working.  Although he 
must be accommodated - the veteran reported that "he leans 
on equipment and adapts his movements to suit the work" - 
there is no indication of marked interference with employment 
beyond that which is contemplated in the currently assigned 
20 percent rating.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

There is also no evidence of an unusual clinical picture, or 
of any other reason which takes this case out of the norm.

Thus, the Board concludes that the veteran's service-
connected disability does not warrant extraschedular 
consideration.  Therefore, no such referral will be made.    

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to an increased 
rating for his service-connected low back disability.  The 
benefit sought on appeal is accordingly denied.




ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected low back disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


